  Case 2:21-cr-20527-TGB-KGA ECF No. 1, PageID.1 Filed 08/17/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION




UNITED STATES OF AMERICA,                    2:21-cr-20527
                                             Judge: Berg, Terrence G.
                   Plaintiff,                MJ: Altman, Kimberly G.
-vs-                                         Filed: 08-17-2021
                                            VIO: 18 U.S.C. § 1343
D-1    TAYLOR F. CHURCHWARD,

               Defendant.
________________________________/

                                 INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                GENERAL ALLEGATIONS

       1. Defendant Taylor F. Churchward was a niece of SR, her mother’s sister.

In 2016, SR resided in Chevy Chase, Maryland, and defendant resided not far

away in Annapolis, Maryland. SR was 75 years old.

       2. In the summer of 2016, defendant worked part-time for SR as her

personal assistant. Among other things, defendant ran errands for SR, drove her to

appointments, and helped SR pay her bills. In the course of performing those

duties, defendant saw some of SR’s financial documents and financial account

numbers.
  Case 2:21-cr-20527-TGB-KGA ECF No. 1, PageID.2 Filed 08/17/21 Page 2 of 6




      3. In approximately in October 2016, defendant moved back to Ann Arbor,

Michigan. At about the same time, SR began the process of moving to California.

                                    COUNT 1
                        (18 U.S.C. § 1343 – Wire Fraud)

D-1   TAYLOR F. CHURCHWARD

      4. From approximately September 2016 through approximately March

2020, in the Eastern District of Michigan and elsewhere, TAYLOR F.

CHURCHWARD, defendant herein, did knowingly plan and carry out a scheme to

defraud SR and Comerica Bank and to obtain and deprive them of money and

property by means of false and fraudulent pretenses and representations.

      5. It was a part of the scheme that defendant would, starting in September

2016 and without SR’s knowledge or consent, gain access to SR’s asset

management account at Comerica Bank by electronic means and cause some of

SR’s funds to be withdrawn and transferred electronically to Chase Bank to pay

down her credit card accounts there. Defendant would continue to divert SR’s

funds to pay down her Chase Bank credit card accounts until October 2019, when

Chase Bank closed those accounts.

      6. It was also a part of the scheme that defendant would, starting in January

2020 and without SR’s knowledge or consent, gain access to SR’s asset

management account at Comerica Bank by electronic means and cause some of


                                       -2-
  Case 2:21-cr-20527-TGB-KGA ECF No. 1, PageID.3 Filed 08/17/21 Page 3 of 6




SR’s funds to be transferred electronically to Capital One Bank to pay down her

credit card account there. This diversion of SR’s funds ended in approximately

March 2020.

      7. It was a part of the scheme that defendant would hold herself out as SR or

an authorized agent of SR when communicating electronically with Comerica

Bank with respect to SR’s asset management account at Comerica Bank when, in

fact, as defendant well knew, she was neither SR nor an authorized agent of SR.

      8. Altogether, defendant was able to transfer approximately $454,000.00

from SR’s account at Comerica Bank to her credit card accounts at Chase Bank

and Capital One Bank.

      9. On numerous occasions during the course of her scheme and in

furtherance of her scheme, TAYLOR F. CHURCHWARD, defendant herein, did on a

regular basis knowingly cause electronic communications to be transmitted in

interstate commerce, which were transmitted from her smart phone and/or laptop

computer in the Eastern District of Michigan to one or more computer servers of

Comerica Bank located outside of the State of Michigan.

      All in violation of Section 1343 of Title 18 of the United States Code.




                                       -3-
  Case 2:21-cr-20527-TGB-KGA ECF No. 1, PageID.4 Filed 08/17/21 Page 4 of 6




                           FORFEITURE ALLEGATIONS
                  (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461)

      10. The allegations set forth above in Paragraphs 1-9 are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461.

      11. As a result of the forgoing violation of 18 U.S.C. § 1343, as set forth in

Count 1 of this Information, defendant shall forfeit to the United States of America

any property, real or personal, which constitutes or is derived from proceeds

traceable to said violation.

      12. Substitute Assets: Pursuant to 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c), the United States of America shall be entitled to forfeiture of

substitute property up to the value of the above forfeitable property if, by any act

or omission of the defendant, the above forfeitable property or any portion thereof

             A.     cannot be located upon the exercise of due diligence;

             B.     has been transferred or sold to, or deposited with, a third party;

             C.     has been placed beyond the jurisdiction of the court;

             D.     has been substantially diminished in value; or




                                         -4-
 Case 2:21-cr-20527-TGB-KGA ECF No. 1, PageID.5 Filed 08/17/21 Page 5 of 6




           E.    has been commingled with other property which cannot be
                 divided without difficulty.


                                          SAIMA S. MOHSIN
                                          Acting United States Attorney

                                           s/John K. Neal
                                          JOHN K. NEAL
                                          Assistant United States Attorney
                                          Chief, White Collar Crime Unit

                                           s/Stephen L. Hiyama
                                          STEPHEN L. HIYAMA
                                          Assistant United States Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, Michigan 48226
                                          phone: 313-226-9674
                                          email: stephen.hiyama@usdoj.gov
Date: August 17, 2021                     bar no.: P32236




                                    -5-
Case 2:21-cr-20527-TGB-KGA ECF No. 1, PageID.6 Filed 08/17/21 Page 6 of 6
